MEMORANDUM **
Rimon Makhlouf, a native and citizen of Syria, petitions for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an immigration judge’s decision denying his motion to reopen proceedings in which he was ordered removed in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we deny the petition for review.
The BIA did not abuse its discretion in concluding that Makhlouf received adequate notice of his September 23, 2006, hearing because the record establishes that the notice rescheduling the hearing was served on Makhlouf s counsel of record. See 8 U.S.C. § 1229(a)(2)(A); Garcia *549V. INS, 222 F.3d 1208, 1209 (9th Cir.2000) (per curiam) (holding that notice to the attorney of record constitutes notice to the petitioner).
Because Makhlouf did not demonstrate that his failure to attend his hearing was due to lack of notice, see 8 U.S.C. § 1229a(b)(5)(C)(ii), or to exceptional circumstances, see id. § 1229a(b)(5)(C)(i), the BIA acted within its discretion in denying his motion to reopen.
Makhloufs remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.